SMALLEY, District Judge.
It does not appear that the defendant made any claim for the money paid, or that he had the property in his possession, or had, or attempted to exercise, any control over it. It is urged, on the part of the plaintiff, that this tax was in violation of law because it was an impost tax, and because, if it was an internal revenue tax, the property was not in a condition to be taxed, being at the time in a bonded warehouse [net withdrawn or offered for sale.] 2
The act under which the tax is claimed is very clear- and explicit in its provisions. It is the 7th section of the act of March 7th, 1864 (13 Stat. 16). The first clause of that section provides, “that, from and after the passage of this act, in addition to the duties heretofore imposed by law, there shall be levied, collected and paid, on spirits distilled irom grain or other materials, whether of American or foreign production, imported from foreign countries previous to the first day of July next, of first proof, a duty of forty cents on each and every gallon, and no lower rate of duty shall be levied or collected than upon the basis of first proof, and shall be increased in proportion for any greater strength than the strength of first proof.” If the section stopped here, I might be disposed to say, that, as the goods had been imported, and placed in a bonded warehouse, before the passage of the act, this first section did not apply to them, and I might be disposed to read the act as if the words “to be” were interpolated before the word “imported.” But the second clause of the section leaves no room for doubt. It was clearly the intention of congress, by adding the second clause, to go further than in the first. The second clause reads thus: “And that, upon *797all such spirits imported prior to the passage of this act, there shah be levied, collected and paid an additional tax of forty cents, per gallon, to be collected under the direction and according to regulations established by the secretary of the treasury.”
The application of the act to these goods must depend on the simple question — were they imported? If they were, does the fact of their being in a bonded warehouse, subject to withdrawal, and with the duties on them unpaid, put them in a better condition, to exempt them from this tax, than if they had been entered for consumption and the duty on them had been' paid, and they had been stored in a private warehouse?
That the goods were imported, within the meaning of the act, both parties agree. The language of the act does not leave any room for doubt. It applies to all spirits “imported prior to the passage of this act.” The construction I should be disposed to give to the first Clause of the section would make it apply only to goods imported between the 7th of March and the 1st of July. That, too, would seem to have been the fiew taken of it by congress, for, in the second clause of the section, they make a sweeping provision in regard to all spirits “imported prior to the passage of this act.”
It is argued, for the plaintiff, that, as these goods were in a bonded warehouse, they were entitled to greater privileges than other goodá not similarly situated. I cannot see the force of that claim. The assumption can rest only on the ground that bonded warehouses are established as a matter of contract between the government and the importer, which the government has no right to change without the consent of the importer. It is true, that some senators went almost, though not quite, as far as that, in the discussion which was had upon the passage of the act. But the opinion of an individual member of a legislative body would be a bad criterion by which to decide what the law-makers themselves intended. Members of legislative bodies frequently differ in opinion among themselves. If congress have the power, as they have if they choose, to destroy the warehouse system at once, without any notice, they surely have the power to impose additional burthens upon goods in warehouse. In other words, it was within the power of congress to do precisely what they did in this case. Whether it is wise for them to do this, or that, or the other thing, is a question for legislative discretion, not for judicial construction.
[It is argued that there was a treaty with Belgium, and that the construction given to this warehouse system, as claimed by the government. would be a violation of that treaty. That is a question, however, which can hardly arise in this case. If the Belgian government made a contract with our government — for it must be a contract as a treaty is nothing more than a contract between nations — and the Belgian government claims that we violated it, our government may be called upon to make redress: but for citizens of our own country to avail themselves of a treaty of this kind, in this way, is beyond my conception to understand.] 2
I think it very dear, that congress intended to tax these spirits; and they have used most ex-plidt language to carry out that intent. It is) said, that, as the spirits had been taxed in another district, and under other circumstances, they ought not to be subject to the additional tax imposed in this case. With that the court has nothing to do. It is a question for the action of other officers of the government, and not for judicial action at all.
The act authorizes the secretary of the treasury to collect the tax in such manner as he may direct, and he chose simply to issue a circular ordering it to be paid to the collector of internal revenue. That was in strict compliance with the act. Congress might have thrown other guards about it, if they chose, but they left it to the discretion of the secretary of the treasury, and he ordered the collection of the tax in the manner prescribed. The law authorized the collection of th£ tax, and it was the duty of the secretary of the treasury to see that it was collected. He prescribed this mode, and I cannot see any wrong that the plaintiff has sustained from the payment of the tax thus levied upon hi.* goods. There must, therefore, be a verdict for the defendant.

 [From 5 Int. Rev. Rec. 54.]